Merrick, O. J.
(wi th whom concurred Yooriiies, J.) Under the peculiar facts of this case, I am inclined to concur in the conclusions o( Mr. Justice Buch-an am.
The tutor of the first sale took upon himself in his bid, no name or capacity which he did not possess.
We are informed by the counsel for the plaintiff that this suit is prosecuted for the benefit of the minors for whom Howes is tutor.
I am unwilling to see a tutor who has been acting in good faith and for what was fairly supposed to be for the interests of his wards, mulcted in eighteen hundred dollars damages for a mere error of judgment. Had the administra-trix sued for or even favored a specific performance of the contract, with permission to use the superior mortgage of the minors in its payment (which would have been injurious to no one) instead of insisting upon her strict rights in the other form it is probable that the tutor would have been enabled to comply with his bid.
If there has been any loss, it has been occasioned, perhaps, as much by the obstinacy of the administratrix as the error of judgment of the tutor.
Not finding the tutor within the strict letter of Article No. 2593 of the Civil Code, I am willing, in a proceeding, avowedly for the benefit of his wards, for whom he has acted with his best ability, to leave him where I find him, without imposing upon him a penalty for his zeal and exertions in their behalf.